DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 23 and 24 all recite the limitation “the formation”.
Claim 13 recites the limitation "the connection means" in line 2.  For the purposes of examination, it will be assumed that claim 13 was intended to depend from claim 12.
There is insufficient antecedent basis for these limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ganguly et al. (US Patent Application Publication No. 2017/0081956) in view of Shafer (US Patent Application Publication No. 2018/0298715).
In reference to claim 1, Ganguly discloses a monitoring well installation comprising metallic casing 16 (par. 0025) running down from the surface 14 into a borehole 10 and a sealing material plug 24 provided downhole in the borehole for blocking the interior of the casing 16 and sealing the borehole 10 against the egress of fluid from a zone below the plug 24, and wherein there is provided a sensing tool 36 located below the plug 24 for sensing at least one parameter (par. 0027, “pressure transducers or thermocouples”) below the plug 24 and a communication arrangement 30/32 for use in transmitting data from the sensing tool 36 towards the surface 14 (par. 0027), wherein the communication arrangement 30/32 comprises across plug communication apparatus 30 for facilitating transmission of signals carrying data across the plug 24 towards the surface (pars. 0027 and 0028).
Ganguly discloses that there is an uncased length X of borehole 10 in which the material of the plug 24 seals against the formation in which the borehole is drilled (see Figs. 1 and 2) but fails to disclose that there is an axial spacing between adjacent casing portions in the region of the plug.
Shafer discloses that a plug 600 can be placed in an axial space between adjacent casing portions (see Fig. 6).  It would have been obvious to a person having ordinary skill in the art at the time 
In reference to claim 2, Ganguly discloses that the communication arrangement 30/32 comprises a below plug communication unit 30 located below the plug 24 for transmitting signals carrying data towards the surface 14 (see Fig. 3, par. 0028).
In reference to claim 17, Ganguly discloses that the across plug communication apparatus 30 comprises a transducer (par. 0028) provided adjacent a first end of the plug 24 and a detector 32 provided adjacent a second end of the plug 24 (see Fig. 3), the transducer 30 arranged to apply data carrying signals to the material of the plug 24 and the detector 32 arranged to pick up said data carrying signals from the material of the plug 24 (par. 0028).

In reference to claim 24, Ganguly discloses a method of creating a monitoring well installation in a cased borehole comprising the steps of:
creating axial spacing X (see Fig. 2) at an intended location for a sealing material plug 24 which is to be provided downhole in the borehole 10 for blocking the interior of the casing 16 and sealing the borehole 10 against the egress of fluid from a zone below the plug 24 (see Fig. 3), the axial spacing X of the casing portion being such that there is an uncased length of borehole 10 in which the sealing material of the plug 24 may seal against the formation in which the borehole 10 is drilled (see Fig. 3); 
installing a sensing tool 36 (par. 0027) below the intended location of the plug 24 for sensing at least one parameter below the plug 24 (see Fig. 3);
providing a communication arrangement 30/32 for use in transmitting data from the sensing tool 36 towards the surface 14 wherein the communication arrangement 30/32 comprises across plug communication apparatus 30 for facilitating transmission of signals carrying data across the plug 24 towards the surface 14 (pars. 0027 and 0028); and

Ganguly fails to disclose that the axial spacing is between adjacent portions of casing.
Shafer discloses that a plug 600 can be placed in an axial space between adjacent casing portions (see Fig. 6).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to dispose a plug between adjacent casing portions so that the entire casing above the plug does not have to be removed from the wellbore.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ganguly et al. (US Patent Application Publication No. 2017/0081956) in view of Shafer (US Patent Application Publication No. 2018/0298715) as applied to claim 2 above, and further in view of Hudson et al. (US Patent Application Publication No. 2014/0002088).
In reference to claim 3, Ganguly fails to disclose at least one repeater communication unit for receiving signals from the below plug communication unit and transmitting signals onwards to the surface.
Hudson discloses that repeater communication units 4 and 5 can receive signals from a below plug communication unit 2 and transmit signals onwards to the surface (par. 0060).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to include a repeater communication unit so that signals can be transmitted at a greater distance.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ganguly et al. (US Patent Application Publication No. 2017/0081956) in view of Shafer (US Patent Application Publication No. 2018/0298715) as applied to claim 1 above, and further in view of Bryant (US Patent No. 6,230,800).

Bryant discloses a communication arrangement comprising an inplug apparatus 102 that assists in communication across a plug 110 (see Fig. 3).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to include an inplug apparatus located within the sealing material so that data can be transmitted by wired connection, rather than wirelessly.
In reference to claim 5, Bryant discloses an axially extending member 102 running within the sealing material plug 110 (see Fig. 3).  Bryant doesn’t disclose that the member 102 is metallic.  However, the examiner takes Official Notice that metallic cables are well known in the art.  It would have been obvious to a person having ordinary skill in the art at the time of the invention to form the member from a metallic material as metals are well known in the art to function well as electric conductors.
In reference to claim 6, Bryant discloses that the axially extending metallic (see Fig. 5 above) member 102 acts as a leg of a communication channel (see Fig. 3).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ganguly et al. (US Patent Application Publication No. 2017/0081956) in view of Shafer (US Patent Application Publication No. 2018/0298715) and Bryant (US Patent No. 6,230,800) as applied to claim 4 above, and further in view of Hudson et al. (US Patent Application Publication No. 2014/0002088).
In reference to claims 10 and 11, Ganguly fails to disclose two repeater communication units for receiving signals from the below plug communication unit and transmitting signals onwards to the surface.
.

Allowable Subject Matter
Claims 7-9, 12-16, 18-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Myhre et al. (US Patent Application Publication No. 2016/0010415), Bailey (US Patent Application Publication No. 2009/0145601) and Duphorne (US Patent Application Publication No. 2015/0330214) all disclose similar plug monitoring systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD HARCOURT whose telephone number is (571)272-7303.  The examiner can normally be reached on Monday through Friday, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



2/26/21